YORK, J.
The complaint in this case charges that the act was committed at a certain time and place wrongfully and unlawfully and in violation of section 311 of the Penal Code of California.  The allegation that the act was done unlawfully and that it was done in violation of section 311 of the Penal Code brings the case within the rule announced by the Supreme Court of this state in the Matter of the Application of Ahart, 172 Cal. 762, 765 [159 Pac. 160].
' The complaint is far from being a model complaint, but complies with the requirements of said decision. It is therefore ordered that the writ be discharged and the prisoner remanded to custody.
Conrey, P. J., and Houser, J., concurred.